IN   THE   FOURTH    COURT      OF   APPEALS

                                 San Antonio,         Texas



                                 No.   04-15-00689-CV

TEN THOUSAND FIVE HUNDRED SIXTY-TWO DOLLARS AND NINTY-SIX                        ^
 CENTS (10,562-96) UNITED STATES CURRENCY; and certain propert^J^
                                       Appellant                             ^
                                                                             %
                                           V,



                                 Couft/Judge was on Octomber 29, 2015, so to protect his
interest after learning that order signed by judge that all part
ies waived their right on appeal/ something that Appellant would
have never agreed to.
   Appellant's have paid court cost and Clerk's record fees in
good faith/    to proceed on appeal.

4. This is not to harass or delay the proceeding in the interest
of justice.

                                PRAYER

     Appellant's pray that this Honorable Court Of Appeals
Grant his motion to proceed on appeal/Further pray that he may be
granted and out of time extension of time to comply or considered
his motion for being in complaince under the law.Appellant's
pray for any other relief He may be justly entitled under the law.

                                     „            LONNIE RAY HINES
                          UNSWORN   DECLARATION

     1/ Lonnie Ray Hines/certify that the foregoing is true and
correct to the best of my knowledge under the penal of perjury

Execute on December 6/2015




LONNIE RAY BINES/    PRO SE
TDCJ_CID# 1971010
CT-TERRELL UNIT
1300 FM 655
ROSHARON/   TEXAS 77583
281-595-3481
[)^Cc 4, ^1        ^
          / cU
erf. T^r-^U Un ^
(^oo fL\ (eSf
      fsvv       77rsj



    Ajifz. f. fi>7^e


     ; T^aj 'TijeK.'S^c)^ /Tt^ ^ndtrncL 3/>-                         X't                yxi H ^
 c 'T^'^i Cyt^f-                                       ^ Vy>


 <2^^ f^.
      ^pt'C^'C                       Uj>lTW f\ O^nZ-T
   '^l&i               ^ C>/y ^                    ^ 1^ .



                                                                      V        S     >
                                                                X^        ^    m     ^-C3
                                                                a:.
                                                                      ^-"^     2     —t-Jtr^
                                                                B c^           ~ i^s
                                                                ^              3K
                                                                r>


                                                                                         .>:. •:-»
and government; agency.
                          -XJ
1971010                                                  ff-JOmnHl HOt-STON "T>:;
Lonnie Ray Hines
CT-Terrell Unit
1300 FM 655
Rosharon Texas 77583
                                v,«. C(fe\§S>0:'lV' •          OS dec 201S PM 71
                                             ftt

            LEGAL   MAIL                                  n.    Keith   Hottle,   Clerrk
          RE: C)4-15-P0689-CV                              ^T   OF   'PPEALS
                                                   c rvfie&iFth Coui-v: Of Appeals Districi
                                                        Cadena-Reeves Justice center
                                                        300 Dolorosa Suite 3200
                                                        SAN ANTONIO,      TEXAS &*@)% #)#&




                                   IS20S31.3000
N.




             ^KWiLtGi-.U uFFEhlnG!^
              not INSFECTulj t;Y 1_>. • 5
              department of CF:iMuf.;AL
         /
              JUSTICE - CORRECTIONAL
               INSTITUTIONS DIVISION

     /